Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Zakiya O. Antoine, DO, PLLC,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-843
Decision No. CR3267

Date: June 19, 2014

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS), affirming the determination to revoke the billing privileges of Petitioner, Zakiya
O. Antoine, DO, PLLC, and also affirming CMS’s subsequent determination to deny
Petitioner’s application to change her practice location.

I. Background

Petitioner requested a hearing to challenge the determinations that I cite in the opening
paragraph of this decision. CMS moved for summary judgment and filed eight exhibits,
identified as CMS Ex. 1 - CMS Ex. 8, in support of its motion. Petitioner opposed the
motion and filed 10 exhibits, identified as P. Ex. 1 - P. Ex. 10, in opposition.

IL. Issues, Findings of Fact and Conclusions of Law

A. Issue

The issue in this case is whether the undisputed material facts establish grounds to grant
CMS’s motion for summary judgment and to affirm its determinations to revoke
Petitioner’s Medicare billing privileges and to deny her application to change her practice
location.

B. Findings of Fact and Conclusions of Law
I find the following facts to be undisputed.

On September 25, 2013, a contractor working for CMS sent a letter to Petitioner revoking
her Medicare billing privileges effective August 28, 2013. CMS Ex. 3 at3- 4. The letter
informed Petitioner that revocation of her billing privileges meant that she would be
barred from re-enrolling in Medicare for a period of two years. Id.

The contractor premised its letter to Petitioner on a site inspection that an inspector made
on August 28, 2013, at Petitioner’s purported practice location at 555 Brush Street, #
1711, Detroit, Michigan 48226. CMS Ex. 3 at 9 - 12. In her Medicare enrollment
application, dated April 29, 2013, Petitioner had listed this address as her practice
location and had stated that it was a “Group practice office/clinic.” CMS Ex. | at 10.
Petitioner neither stated nor suggested in her application that the 555 Brush Street
location was only for administrative purposes or that she would be using that address as a
place from which she would make house calls. See /d. at 13.

The inspector discovered that 555 Brush Street was a residential apartment building
nown as the Millender Center Apartments. CMS Ex. 3 at 11 - 12. The building’s
property manager denied the inspector entry into the building and informed him that he
would be allowed entry only with a court warrant. Jd. at 9 - 10. The property manager
averred that there were no businesses on the premises and that it was solely a residential
building. Jd.

On September 16, 2013, Petitioner filed an application seeking to add an additional
practice location to her purported Brush Street practice location. She alleged that the
additional location was at 15565 Northland Drive, Suite 606W, Southfield, Michigan
48075. CMS Ex. 2 at 7 - 16. The contractor subsequently denied this application
premised on its finding that the alleged new practice location was not operational. This
finding was, in turn, premised on a site visit made to the new location on October 2,
2013, in which an inspector determined that the office location was dark and locked and
that there was no one present at this location.

CMS may terminate a supplier’s enrollment in Medicare and revoke that supplier’s
billing privileges if the supplier is not “operational.” 42 C.F.R. §§ 424.530(a)(5)(ii),
424.535(a)(5)(ii). A supplier is “operational” only if the supplier:

has a qualified physical practice location, is open to the public
for the purpose of providing health care related services, is
prepared to submit valid Medicare claims, and is properly
staffed, equipped and stocked (as applicable, based on type of
facility or organization, provider or supplier specialty, or the
services or times being rendered) to furnish these items or
services.

42 C.F.R. § 424.502.

The undisputed material facts plainly establish that Petitioner was not “operational” at
555 Brush Street. She listed that address in her enrollment application as the location of
a group practice office or clinic. It was no such thing. It was not an office location at all,
but Petitioner’s private residence. It was not open to the public for the purpose of
providing health care services. Nor had Petitioner applied for enrollment on the basis
that the Brush Street location was a base of operations for her making house calls.

Petitioner has offered no facts to dispute any of this. She has offered no evidence that she
ever saw a patient or treated one at the Brush Street location, nor has she claimed that she
made house calls from that location. The facts are thus unequivocal. Petitioner did not
have an operational practice location at 555 Brush Street. Based on that, CMS was
amply justified when it determined to revoke Petitioner’s Medicare billing privileges.

As for Petitioner’s application to open an additional practice location, that application
must be denied whether or not Petitioner actually had an operational practice at the 15565
Northland Drive address. It is irrelevant whether or not she had an operational practice at
15565 Northland Drive because beginning August 28, 2013, she was ineligible to claim
Medicare reimbursement for services that she provided at that address or any other
address. Her billing privileges were revoked effective August 28, 2013, based on the fact
that she had no operational practice at the 555 Brush Street location. That revocation
terminated Petitioner’s supplier agreement. 42 C.F.R. § 424.535(b). The revocation, by
law, remains in effect for a minimum of one year (CMS elected to impose a two-year
revocation in this case). 42 C.F.R. § 424.535(c). Petitioner no longer had a valid
supplier agreement with CMS on September 16, 2013, when she filed an application for
an additional practice location and, therefore, she was not qualified to file that
application.

Petitioner makes a number of arguments in opposition to CMS’s motion and I find all of
them to be without merit. In addressing these arguments | note that Petitioner does not
challenge any of the facts offered by CMS concerning Petitioner’s purported 555 Brush
Street practice location. Indeed, Petitioner admits that she never provided services from
the Brush Street location, stating that she “did not see patients in her apartment.”
Petitioner’s pre-hearing brief at 21.
Petitioner actually seems to be arguing that she always provided Medicare items or
services from the 15565 Northland Drive location. She does not explain why this
assertion, assuming it to be true, would serve as a defense to CMS’s determination that
she did not maintain an operational location at the Brush Street address. She seems to
contend that, if in fact, she operated a practice in good faith from Northland Drive, that
excuses her failure to maintain an operational location at Brush Street. She is incorrect if
that is, in fact, her contention. She claimed in her enrollment application that she was
operating her practice from Brush Street. In order to remain qualified, she either had to
have an operational site at Brush Street or she had to amend her application to show her
new practice location. She did neither prior to being found out of compliance in August
2013. Her failure is not excused by her after-the-fact assertion that she was actually
operating her practice out of a location that is different from the Brush Street address.

She contends that she began providing services from the Northland Drive address in
November 2012. Petitioner’s pre-hearing brief at 5 - 6, 8 - 9. That assertion is no
challenge to the facts offered by CMS. As I have discussed, it is irrelevant to my
decision whether or not Petitioner ever had a practice location at 15565 Northland Drive
because her asserted practice location in her Medicare enrollment application was at 555
Brush Street. Indeed, Petitioner’s contention that she was providing services from the
Northland Drive location merely underscores the falseness of her original enrollment
application’s claim that she would be providing services at a group practice office or
clinic at Brush Street. It certainly provides no basis for me to conclude that she
maintained an operational office at the Brush Street location.

Petitioner seems to assert that the Brush Street address should qualify as an operational
location under Medicare regulations even if no services were provided from that address
and even if it was not open to the general public because at some point a CMS enrollment
analyst performed a telephone search that established that Petitioner maintained a phone
at the Brush Street address, and she subsequently contacted Petitioner at that number.
Petitioner’s brief at 15 - 16. That argument has no merit. A location does not meet the
test for being “operational” merely because a supplier maintains a phone at that location
or because the contractor or CMS lists the number as the supplier’s phone and contacts
the supplier at that number. 42 C.F.R. § 424.502.

Petitioner also seems to assert that CMS or its contractor should have known that the 555
Brush Street address was, in reality, Petitioner’s residence because her phone number at
that address was a residential number and not a business number. But, even if that were
so, it does not excuse Petitioner from failing to maintain an operational location at Brush
Street. Moreover, there is nothing in the regulations that suggests that CMS implicitly
waives regulatory requirements under any circumstances.

Petitioner also contends that there were various errors in the contractor’s revocation
notices to Petitioner. Whether or not that is so is irrelevant. Petitioner has not shown that
any purported errors in these notices denied her due process. More importantly, no errors
in the notices — if there were any at all — undercut the undisputed material facts that I
have described above. Petitioner has not produced anything to show that the recitation of
what happened during the August 28, 2013 site visit is inaccurate.

Petitioner makes fact arguments concerning the Northland Drive address, effectively
contending that she actually provided services from that site. However, and as I discuss
above, it is irrelevant to my decision whether or not Petitioner maintained an operational
location at Northland Drive. What is undeniable is that she did not maintain an
operational location at Brush Street notwithstanding her claim that this location was her
principal office location. The revocation in this case is premised on that and not on what
she may or may not have maintained at Northland Drive.

Petitioner argues also that CMS should have accepted a corrective action plan from her.
However, Petitioner did not file a timely plan and CMS was under no obligation to accept
Petitioner’s untimely filing. CMS Ex. 6 at 3. More significantly, Petitioner’s purported
corrective action plan corrected nothing. It did not address in any respect Petitioner’s
failure to maintain an operational site at Brush Street. It merely averred that Petitioner
was in compliance with Medicare participation requirements and that no corrective action
was necessary. Jd. at 2.

/s/
Steven T. Kessel
Administrative Law Judge

